Case 3:18-cv-16159-BRM-LHG Document16 Filed 04/15/19 Page 1 of 2 PagelD: 44

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALIEN VISIONS E-JUICE, INC., Civil Action No. 3:18-cv-16159-BRM-LHG
Plaintiff,
vs CONSENT ORDER FOR
, PRO HAC VICE ADMISSION OF
GORILLA VAPES, LLC, FRANK A. MAZZEO, ESQ.
Defendant.

 

 

This matter, having been opened to the Court upon the application of Beth Anne Powers,
Esq. of Ryder, Mazzeo & Konieczny LLC, attorneys for Defendant Gorilla Vapes LLC
(“Plaintiff”), to allow Frank A. Mazzeo, Esq. of Ryder, Mazzeo & Konieczny LLC to appear and

participate pro hac vice, and with counsel for all parties consenting, and for good cause having

been show;
—

IT IS on this /5 dayof _/ tf: VZ/L- , 2019,

ORDERED, that Defendant’s application be and hereby is GRANTED; and it is further

ORDERED that Frank A. Mazzeo, Esquire, a member of the bar of the Commonwealth
of Pennsylvania, the bar of the State of New York and the United States Patent and Trademark
Office, be permitted to appear pro hac vice in this matter in the United States District Court
pursuant to Local Rule 101.1(c); provided that all pleadings, briefs and other papers filed with
the Court shall be signed by Beth Anne Powers, Esquire, or an attorney with the firm of Ryder,
Mazzeo & Konieczny, LLC, who is a member in good standing with the Bar of the Supreme
Court of New Jersey and the bar of this Court, who shall be held responsible for said papers and

for the conduct of the case, and who shall be present before the Court during all phases of this
Case 3:18-cv-16159-BRM-LHG Document 16 Filed 04/15/19 Page 2 of 2 PagelD: 45

proceeding, unless expressly excused by the Court, as well as be held responsible for the conduct
of the attorney admitted pro hac vice pursuant to this Order; and it is further

ORDERED that pursuant to L. Civ. R. 101.1(c)(2), Frank A. Mazzeo, Esquire, shall pay
the annual fee to the New Jersey Lawyer’s Fund for Client Protection in accordance with New
Jersey Court rule 1:28-2 within twenty (20) days from the date of the entry of this Order,
enclosing with payment a completed Form PHV-13; and it is further

ORDERED that pursuant to L. Civ. R. 101.1(c)(3), Frank A. Mazzeo, Esquire shall
make payment of $150.00, payable to the Clerk, United States District Court; and it is further

ORDERED that Frank A. Mazzeo, Esq. shall be bound by the Rules of the United States
District Court for the District of New Jersey, including, but not limited to the provisions of L. Civ.
R. 103.1, Judicial Ethics and Professional Responsibility, L. Civ. R. 104.1, and Discipline of
Attorneys; and it is further

ORDERED that Frank A. Mazzeo, Esq. shall notify this Court immediately of any
disciplinary charges brought against him in the Bar of any other court; and it is further

ORDERED that pursuant to L. Civ. R. 101.1(c)(4), Frank A. Mazzeo, Esquire shall be
deemed to have agreed to take no fee in any tort case in excess of the New J ersey Court

Contingency Fee Rule 1:27-7, as amended.

ORDERED that Ryder, Mazzeo & Konieczny LLC may file a request, the form of which

electronic notifications in this matter.

    

LUIS H. GOODMAN
United States Magistrate Judge
